 



Exhibit 10.6
Page 1 of 7
(CISCO SYSTEMS LOGO) [f28512f2851204.gif]
No. 5763
MASTER AGREEMENT TO LEASE EQUIPMENT
     THIS MASTER AGREEMENT TO LEASE EQUIPMENT (this “Agreement”) is entered into
as of July 17, 2006 by and between CISCO SYSTEMS CAPITAL CORPORATION (“Lessor”),
having its principal place of business at 170 West Tasman Drive, Mailstop
SJC-I3, 3rd Floor, San Jose, California 95134 and STARVOX COMMUNICATIONS, INC.,
a California (“Lessee”), having its principal place of business at 2728 Orchard
Parkway, San Jose, CA 95134.
I. THE LEASE
     1.1 Lease of Equipment. In accordance with the terms and conditions of this
Agreement, Lessor shall lease to Lessee, and Lessee shall lease from Lessor, the
personal property described in the lease schedule(s) (each, a “Schedule”) to be
entered into from time to time into which this Agreement is incorporated (each
Schedule, together with this Agreement, a “Lease”), together with all
substitutions, replacements, repairs, parts and attachments, improvements and
accessions thereto (the “Equipment”). Capitalized terms not otherwise defined in
this Agreement have the meanings specified in the applicable Schedule. Each
Lease shall constitute a separate, distinct, and independent lease and
contractual obligation of Lessee, Except as expressly set forth in any Lease,
Lessor shall at all times retain the full legal title to the Equipment, it being
expressly agreed by both parties that each Lease is an agreement of lease only.
     1.2 Equipment Procurement. Lessee has selected or will select Equipment to
be procured from Cisco Systems, Inc. or another manufacturer, reseller or vendor
acceptable to Lessor (together, “Vendor”). Lessee will notify Lessor in writing
of its procurement or intent to procure such Equipment and its request to enter
into a Lease in respect of such Equipment. Upon Lessor’s acceptance of the
Equipment for purposes of any Lease, Lessee shall be deemed to have assigned to
Lessor all Lessee’s right, title and interest in and to the Equipment and any
purchase order or contract relating thereto; provided that Lessor shall have no
obligation under such purchase order or contract other than the obligation to
pay the Vendor the purchase price of such Equipment. Lessee shall execute and
return to Lessor (i) each Schedule prepared by Lessor relating to any Equipment
within five days of Lessee’s receipt of same, and (ii) each Certificate of
Acceptance within five days of receipt and acceptance of the applicable
Equipment. If for whatever reason the lease transaction in respect of any
Equipment is not consummated, Lessee shall be solely liable to pay Vendor in
accordance with the applicable purchase order or contract and shall indemnify
and hold Lessor harmless from any liability or payment incurred or made in
connection therewith. In such event, upon Lessor’s receipt of satisfactory
evidence of such payment by Lessee, Lessor shall assign to Lessee, without
warranty, its right, title and interest in and to the Equipment and any purchase
order or contract relating thereto.
     1.3 Term of Lease. The Original Term of each Lease shall begin on the
Commencement Date as specified in the applicable Schedule and, subject to
Sections 3.5 and 4.2, shall terminate on the date specified in the applicable
Schedule. If so provided in the applicable Schedule, the Original Term for any
Lease may be succeeded by one or more Extended Terms. Subject to Sections 3.5
and 4.2 and any express provisions of the Schedule, no Lease may be terminated
by Lessor or Lessee, for any reason whatsoever, prior to the end of the Original
Term or any pending Extended Term.
     1.4 Rental Payments. Lessee shall pay Lessor Rent for the Equipment in the
amounts and at the times specified in the applicable Schedule. All Rent and
other amounts payable by Lessee to Lessor hereunder shall be paid to Lessor at
the address specified above, or at such other place as Lessor may designate in
writing to Lessee from time to time.
CISCO CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



Page 2 of 7
     1.5 Return of Equipment. Upon expiration of the Lease Term, if the
Equipment is not purchased in accordance with the terms of the applicable
Schedule, Lessee shall return the Equipment to Lessor. Lessee shall ensure such
returned Equipment is shipped to be received by Lessor: (a) no later than
fifteen (15) days after expiration of the Lease Term, and (b) in the condition
and at the location provided in Section 3.3.
II. DISCLAIMERS AND WARRANTIES; INTELLECTUAL PROPERTY
     2.1 Disclaimers; Warranties. Lessee represents and acknowledges that the
Equipment is of a size, design, capacity and manufacture selected by it, and
that it is satisfied that the Equipment is suitable for its purposes. LESSEE
LEASES THE EQUIPMENT AS IS. AND. NOT BEING THE MANUFACTURER OF THE EQUIPMENT.
THE MANUFACTURER’S AGENT OR THE SELLER’S AGENT. LESSOR MAKES NO WARRANTY OR
REPRESENTATION, EXPRESS OR IMPLIED, AS TO THE MERCHANTABILITY, FITNESS FOR ANY
PARTICULAR PURPOSE, DESIGN OR CONDITION OF THE EQUIPMENT, LESSOR SHALL NOT BE
RESPONSIBLE FOR ANY LOSS OR DAMAGE RESULTING FROM THE INSTALLATION. OPERATION OR
OTHER USE, OR DEINSTALLATION OF THE EQUIPMENT, INCLUDING ANY DIRECT, INDIRECT,
INCIDENTAL OR CONSEQUENTIAL DAMAGES OR LOSS. Lessee shall look solely to the
manufacturer or the supplier of the Equipment for correction of any problems
that may arise with respect thereto, and all transferable manufacturer and
supplier warranty rights are, to the extent such rights have been transferred to
Lessor, hereby assigned without representation or warranty by Lessor to Lessee
for the Lease Term, which warranties Lessee is authorized to enforce if and when
there exists no Event of Default. Any such enforcement shall be at Lessee’s sole
cost and expense.
     2.2 Intellectual Property. Lessee acknowledges that neither this Agreement
nor any Lease conveys any explicit or implicit license for the use of software
or other intellectual property of Cisco Systems, Inc. or its affiliates relating
to the Equipment and that such license rights, to the extent they exist, are
contained in separate documentation entered into between Lessee and Cisco
Systems, Inc. or other persons. LESSOR MAKES NO WARRANTIES OR REPRESENTATIONS
WHATSOEVER WITH RESPECT TO THE INTELLECTUAL PROPERTY RIGHTS, INCLUDING ANY
PATENT, COPYRIGHT AND TRADEMARK RIGHTS, OF ANY THIRD PARTY WITH RESPECT TO THE
EQUIPMENT, WHETHER RELATING TO INFRINGEMENT OR OTHERWISE. Lessor shall, when
reasonably requested in writing by Lessee, provided there exists no Event of
Default and an indemnity satisfactory to Lessor is delivered by Lessee, and at
Lessee’s cost and expense, enforce rights of indemnification, if any, for patent
infringement obtained from the manufacturer under any agreement for purchase of
the Equipment. If notified promptly in writing of any action brought against
Lessee based on a claim that the Equipment infringes a patent right, Lessor
shall promptly notify the manufacturer thereof for purposes of exercising, for
the benefit of Lessee, Lessor’s rights with respect to such claim under any such
agreement.
III. LESSEE OBLIGATIONS
     3.1 Net Lease; Payments Unconditional. EACH LEASE IS A NET LEASE, AND ALL
COSTS, EXPENSES AND LIABILITIES RELATING TO THE EQUIPMENT, INCLUDING IN RESPECT
OF TAXES, INSURANCE AND MAINTENANCE, SHALL BE BORNE SOLELY BY LESSEE. LESSEE’S
OBLIGATION TO PAY ALL RENT AND OTHER SUMS THEREUNDER, AND THE RIGHTS OF LESSOR
IN AND TO SUCH PAYMENTS, SHALL BE ABSOLUTE AND UNCONDITIONAL, AND SHALL NOT BE
SUBJECT TO ANY ABATEMENT, REDUCTION, SETOFF,DEFENSE, COUNTERCLAIM, INTERRUPTION,
DEFERMENT OR RECOUPMENT, FOR ANY REASON WHATSOEVER.
     3.2 Use of Equipment. Lessee shall use the Equipment solely in the conduct
of its business, in a manner and for the use contemplated by the manufacturer
thereof, and in compliance with all laws, rules and regulations of every
governmental authority having jurisdiction over the Equipment or Lessee and with
the provisions of all policies of insurance carried by Lessee pursuant to
Section 3.6.
     3.3 Delivery; Installation; Return; Maintenance and Repair; Inspection.
Lessee shall be solely responsible, at its own expense, for (a) the delivery of
the Equipment to Lessee, (b) the packing, rigging and delivery of the Equipment
back to Lessor, upon expiration or termination of the Lease Term, in good
repair, condition and
CISCO CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



Page 3 of 7
working order, ordinary wear and tear excepted, at the location(s) within the
continental United States specified by Lessor, and (c) the installation,
de-installation, maintenance and repair of the Equipment. During the Lease Term,
Lessee shall ensure that the Equipment is covered by a maintenance agreement, to
the extent available, with the manufacturer of the Equipment or other party
reasonably acceptable to Lessor. Lessee shall, at its expense, keep the
Equipment in good repair, condition and working order, ordinary wear and tear
excepted, and at the expiration or termination of the Lease Term with respect to
any of the Equipment, have such Equipment inspected and certified acceptable for
maintenance service by the manufacturer. If any of the Equipment, upon its
return to Lessor, is not in good repair, condition and working order, ordinary
wear and tear excepted, and so inspected and certified, Lessee shall be
obligated to pay Lessor for the out-of-pocket expenses Lessor incurs in bringing
such Equipment up to such status, but not in excess of the Casualty Value for
such Equipment, promptly after its receipt of an invoice for such expenses
Lessor shall be entitled to inspect the Equipment at reasonable times after
reasonable notice.
     3.4 Taxes. Lessee shall pay, and hereby indemnifies. Lessor on a net,
after-tax basis, against, and shall hold it harmless from, all license fees,
assessments, and sales; use, property, excise and other taxes and charges, other
than those measured by Lessor’s net income, now and hereafter imposed by any
governmental body or agency upon or with respect to any of the Equipment, or the
possession, ownership, use or operation thereof, or any Lease, or the
consummation of the transactions contemplated by any Lease. Notwithstanding the
foregoing, to the extent required of it by applicable law and in reliance upon
Lessee’s disclosure of the location of such Equipment, Lessor shall file
personal property tax returns, and shall pay personal property taxes payable
with respect to the Equipment. Lessee shall pay to Lessor the amount of all such
personal property taxes within 15 days of its receipt of an invoice for such
taxes, For any Lease that is specified as an FMV Lease in the applicable
Schedule, Lessee acknowledges that it is the intent of Lessor, and a material
inducement to Lessor to enter into such Lease, to obtain all state and Federal
income tax benefits of ownership with respect to the Equipment under such Lease,
including entitlement to annual accelerated cost recovery deductions; provided,
that Lessee shall have no liability to Lessor should Lessor fail to obtain such
tax benefits.
     3.5 Loss of Equipment. Lessee,assumes the risk that, and shall promptly
notify: Lessor in writing if, any item of Equipment becomes lost, stolen,
damaged, destroyed or otherwise unfit or unavailable for use from any cause
whatsoever (an “Event of Loss”) after it has been delivered to a common carrier
for shipment to Lessee. Unless the item is damaged and is reparable within a
reasonable period of time in the judgment of Lessor (in which event Lessee shall
promptly cause such item to be repaired and restored to the condition and value
it had prior to such Event of Loss, at its own cost and expense; provided that
Lessee need not make such repair if the cost thereof would exceed the Casualty
Value of such item of Equipment in which case the item of Equipment will be
treated as having been destroyed), Lessee shall pay to Lessor on the Rent
payment date following Lessor’s receipt of such notice (or, if none, 30 days
after such Event of Loss), an amount equal to the Rent payment or payments due
and payable with respect to such Equipment on or prior to such date, plus a sum
equal to the Casualty Value of such Equipment as of such date. Upon making such
payment, the Rent for such Equipment shall cease to accrue, the term of the
Lease as to such Equipment shall terminate and (except in the case of loss,
unrecovered theft or complete destruction) Lessor shall be entitled to recover
possession of such Equipment in accordance with the provisions of Section 3.3
above. If Lessor has received the foregoing amount, Lessee shall be entitled to
the proceeds of any recovery in respect of such Equipment from insurance or
otherwise, provided that if the Equipment is subject to an FMV Lease, Lessee
shall be entitled to receive such proceeds only up to the Casualty Value
therefor, any excess amount to be paid to Lessor.
     3.6 Insurance. Lessee shall obtain and maintain for the Lease Term at its
own expense, property damage and liability insurance and insurance against loss
or damage to the Equipment as a result of fire, explosion, theft, vandalism and
such other risks of loss as are normally maintained on equipment of the type
leased hereunder by companies carrying on the business in which Lessee is
engaged, in such amounts, in such form and with such insurers as shall be
satisfactory to Lessor. Each insurance policy shall name Lessee as insured and
Lessor and its assignees as additional insureds and loss payees thereof as their
interest may appear, and shall provide that it may not be cancelled or altered
without at least 30 days’ prior written notice thereof being given to Lessor (or
10 days’, in the event of non-payment of premium).
     3.7 Indemnity. Except with respect to the gross negligence or willful
misconduct of Lessor, Lessee hereby indemnifies, protects, defends and holds
harmless Lessor from and against any and all claims, liabilities (including
negligence, tort and strict liability), demands, actions, suits, and
proceedings, losses, costs, expenses and
CISCO CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



Page 4 of 7
damages, including reasonable attorneys’ fees and costs (collectively,
“Claims”), arising out of, connected with, or resulting from any Lease or any of
the Equipment, or any ancillary or related software or other intangibles,
whether arising before, during or after the Lease Term (but not Claims relating
to events occurring after Lessee has returned the Equipment to Lessor in
accordance with Section 3.3), including Claims relating to the manufacture,
selection, purchase, delivery, possession, condition, use, operation, return or
other disposition of the Equipment. Each of the parties shall give the other
prompt written notice of any Claim of which it becomes aware.
     3.8 Prohibitions Related to Lease and Equipment. Without the prior written
consent of Lessor, which consent as it pertains to clauses (b) and (d) below
shall not be unreasonably withheld, Lessee shall not: (a) assign, transfer, or
otherwise dispose of any Equipment, the Lease or any rights or obligations
thereunder; (b) sublease any of the Equipment or permit the Equipment to be
controlled by any other person; (c) create or incur, or permit to exist, any
security interest, lien or encumbrance with respect to any of the Equipment;
(d) cause or permit any of the Equipment to be moved from the location specified
in the applicable Schedule; or (e) cause or permit any of the Equipment to be
moved outside the United States.
     3.9 Identification. Lessee shall place and maintain permanent markings
provided by Lessor on the Equipment evidencing ownership, security and other
interests therein, as specified from time to time by Lessor.
     3.10 Alterations and Modifications. Lessee shall not make any additions,
attachments, alterations or improvements to the Equipment that cannot be removed
without damaging the Equipment without the prior written consent of Lessor, not
to be unreasonably withheld. Any addition, attachment, alteration or improvement
to any item of Equipment shall belong to and become the property of Lessor
unless it is removed (without damage to the item of Equipment) prior to the
return of such item of Equipment by Lessee. Lessee shall be responsible for all
costs relating to such removal and shall restore such item of Equipment to the
condition and value otherwise required hereunder
     3.11 Personal Property. Lessee acknowledges and represents that the
Equipment shall be and remain personal property, notwithstanding the manner by
which it may be attached or affixed to realty, and Lessee shall do all acts and
enter into all agreements necessary to ensure that the Equipment remains
personal property. If requested by Lessor with respect to any item of Equipment,
Lessee shall obtain and deliver to Lessor equipment access agreements,
satisfactory to Lessor, from all persons claiming any interest in the real
property on which such item of Equipment is installed or located
     3.12 Financial Statements. Lessee shall promptly furnish to Lessor such
financial or other statements regarding the condition and operations of Lessee
and any guarantor of any Lease, and information regarding the Equipment, as
Lessor may from time to time reasonably request; provided that, if such
information is not publicly available, and if requested by Lessee, Lessor shall
have entered into a non-disclosure and confidentiality agreement reasonably
satisfactory to Lessee prior to receiving any such information.
     3.13 Lessee Representations. Lessee hereby represents that, with respect to
this Agreement, and each Schedule, certificate evidencing acceptance of
equipment, assignment of purchase order, insurance letter, proposal letter, UCC
financing statement, or other document now or hereafter executed by Lessee in
connection with any Lease (collectively, “Lease Documents”): (a) the execution,
delivery and performance thereof by Lessee or its attorney-in-fact have been
duly authorized by all necessary corporate, partnership or company action;
(b) the person executing such documents is duly authorized to do so; and
(c) such documents constitute legal, valid and binding obligations of Lessee,
enforceable in accordance with their terms.
IV. DEFAULT AND REMEDIES
     4.1 Events of Default. The occurrence of any of the following shall
constitute an “Event of Default” hereunder and under each Lease: (a) Lessee
fails to pay any Rent or other amount due under any Lease within five days after
it becomes due and payable; (b) any representation or warranty of Lessee made in
any Lease Document proves to have been false or misleading in any material
respect as of the date when it was made; (c) Lessee fails to maintain insurance
as required herein or breaches any of clauses (a), (b) or (e) of Section 3.8;
(d) Lessee fails to perform any other covenant, condition or agreement made by
it under any Lease, and such failure continues for 20 days; (e) bankruptcy,
receivership, insolvency, reorganization, dissolution, liquidation or other
similar proceedings are instituted by or against Lessee, any guarantor of any
Lease or any partner of a partnership Lessee or guarantor,
CISCO CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



Page 5 of 7
or all or any part of such person’s property, under the Federal Bankruptcy Code
or other law of the United States or of any other competent jurisdiction, and,
if such proceeding is brought against such person, it consents thereto or fails
to cause the same to be discharged within 45 days after it is filed; (f) Lessee
materially defaults under any agreement with respect to the purchase or
installation of any of the Equipment; (g) Lessee or any guarantor of any Lease,
or any of their respective subsidiaries or other affiliates, defaults under any
other instrument or agreement with Lessor or Cisco Systems, Inc.; in a manner
that permits such party to exercise its remedies under such instrument or
agreement: (h) with respect to Lessee or any guarantor of any Lease, the
occurrence of any of the following: (i) acquisition of beneficial ownership,
directly or indirectly, by any person or group (within the meaning of the
Securities Exchange Act of 1934 and the rules of the Securities and Exchange
Commission thereunder as in effect on the date hereof) of shares or other
ownership interests representing more than 20% of the aggregate voting power
represented by the issued and outstanding voting stock of, or other evidence of
an ownership interest in, Lessee or such guarantor, or (ii) occupation of a
majority of the seats (other than vacant seats) on the Board of Directors of
Lessee by persons who were neither (A) nominated by the Board of Directors of
Lessee or such guarantor, nor (B) appointed by directors so nominated; provided,
that neither (x) completion of the pending merger with U.S. Wireless Data, Inc.
nor (y) any private equity investment in Lessee completed prior to July 31,
2007, shall constitute an Event of Default under this Section 4.1(h); or
(i) there occurs a material adverse change in the business, operations or
financial condition of Lessee or any guarantor of any Lease, or in the ability
of Lessee or any guarantor of any Lease to perform or observe its respective
obligations under or in respect of any Lease or any other Lease Document.
     4.2 Remedies. If an Event of Default exists, Lessor may exercise any one or
more of the following remedies, in addition to those arising under applicable
law: (a) proceed, by appropriate court action, to enforce performance by Lessee
of the applicable covenants of any or all of the Leases; (b) terminate any or
all Leases by notice to Lessee and take possession of any or all of the
Equipment and, for such purpose, enter upon any premises where the Equipment is
located with or without notice or process of law and free from all claims by
Lessee or any other person, or require Lessee to assemble the Equipment and
deliver it to Lessor in accordance with Section 3.3; (c) recover any and all
direct damages, including all accrued and unpaid Rent and other amounts owing
under any Lease, and (i) for any Lease that is an FMV Lease, the Equipment for
which has not been returned to Lessor in the condition required hereunder, an
amount equal to the Casualty Value thereof; or (ii) for any Lease that is an FMV
Lease, the Equipment for which has been so returned to Lessor, such amounts as
are provided for the lessee breach of a personal property lease under the
Uniform Commercial Code of the jurisdiction specified in Section 5.11 (the
“Code”), using the Discount Rate to calculate present values for such purpose;
or (iii) for any Lease that is not an FMV Lease, an amount equal to the present
value, discounted at the Discount Rate, of the sum of all Rent and other
payments remaining to be paid under such Lease through the Lease Term plus the
applicable purchase option amount specified in Paragraph 7 of the Schedule; and
(d) sell or re-lease any or all of the Equipment, through public or private sale
or lease transactions, and apply the proceeds thereof to Lessee’s obligations
under such Leases or otherwise seek recovery in accordance with applicable
provisions of the Code. Lessee shall remain liable for any resulting deficiency
and Lessor may retain any surplus it may realize in connection with an FMV
Lease. The “Discount Rate” shall be the rate for U.S. Treasury obligations
having a constant maturity of three months, as specified in the Federal Reserve
Statistical Release H.I5 (or replacement publication) issued most recently prior
to the date of termination of the Lease. Lessee shall pay all costs and expenses
(including reasonable attorneys’ fees) incurred by Lessor in retaking possession
of, and removing, storing, repairing, refurbishing and selling or leasing such
Equipment and enforcing any obligations of Lessee pursuant to any Lease.
V. MISCELLANEOUS
     5.1 Performance of Lessee’s Obligations. Upon Lessee’s failure to pay any
amount or perform any obligation under any Lease when due, Lessor shall have the
right, but shall not be obligated, to pay such sum or perform such obligation,
whereupon such sum or cost of such performance shall immediately become due and
payable thereunder, with interest thereon at the Default Rate from the date such
payment or performance was made
     5.2 Right to Use. So long as no Event of Default exists, neither Lessor nor
its assignee shall interfere with Lessee’s right to use the Equipment under any
Lease.
     5.3 Assignment by Lessor. Lessor may assign or transfer any or all of
Lessor’s interest in this Agreement, any Lease, any Equipment or Rents, without
notice to Lessee. Any assignee of Lessor shall have all of
CISCO CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



Page 6 of 7
the rights, but none of the obligations (unless otherwise provided in the
applicable assignment), of a “Lessor” under this Agreement and the applicable
Lease so long as Lessor retains such obligations, and Lessee agrees that it will
not assert against any assignee any defense, counterclaim or offset that Lessee
may have against Lessor or any preceding assignee, and that upon notice of such
assignment or transfer, it will pay all Rent and other sums due under this
Agreement and the applicable Lease to such assignee or transferee. Lessee
acknowledges that any assignment or transfer by Lessor shall not materially
change Lessee’s duties or obligations under this Agreement or any Lease, nor
materially increase the burdens or risks imposed on Lessee.
     5.4 Further Assurances. Upon the request of Lessor from time to time,
Lessee shall execute and deliver such further documents and do such further acts
as Lessor may reasonably request in order fully to effect the purposes of this
Agreement or any Lease. Lessee hereby appoints Lessor its attorney in fact,
coupled with an interest, authorized, without any obligation to do so, (a) to
sign on Lessee’s behalf and file, record and register financing statements, and
amendments and continuations thereof, and any other documents relating to liens,
security interests or property rights of Lessor, Lessee or any third person with
respect to any Equipment and ancillary property, in accordance with any Uniform
Commercial Code or other code or statute, and (b) to enforce, in its own name or
in the name of Lessee, claims relating to any Equipment against insurers,
manufacturers or other persons, and to make, adjust, settle, compromise and
receive payments as to such claims.
     5.5 Rights and Remedies. Each right and remedy granted to Lessor under any
Lease shall be cumulative and in addition to any other right or remedy existing
in equity, at law, by virtue of statute or otherwise, and may be exercised by
Lessor from time to time concurrently or independently and as often and in such
order as Lessor may elect. Any failure or delay on the part of Lessor in
exercising any such right or remedy shall not operate as a waiver thereof.
     5.6 Notices. Any notice, request, demand, consent, approval or other
communication provided for or permitted in relation to any Lease shall be in
writing and shall be conclusively deemed to have been received by a party hereto
on the day it is delivered to such party at its address, or received by the
party at such facsimile number, as is set forth in such Lease (or at such other
addresses or fax numbers such party shall specify to the other party in
writing), or if sent by registered or certified mail, return receipt requested,
on the fifth day after the day on which it is mailed, postage prepaid, addressed
to such party.
     5.7 Section Headings; Interpretation. Section headings are inserted for
convenience of reference only and shall not affect any construction or
interpretation of any Lease Document. In interpreting the provisions of any
Lease Document, (a) the term “including” is not limiting; (b) references to
“person” include individuals, corporations and other legal persons and entities;
(c) the singular of defined terms includes the plural and vice-versa; and
(d) section and paragraph references are to the document in which such reference
appears, unless the context otherwise requires.
     5.8 Entire Lease. This Agreement, together with the other Lease Documents,
constitute the entire agreement between Lessor and Lessee with respect to the
lease of the Equipment. No waiver or amendment of, or any consent with respect
to, any provision of any Lease Document shall bind either party unless set forth
in a writing, specifying such waiver, consent, or amendment, signed by both
parties. TO THE EXTENT PERMITTED BY APPLICABLE LAW AND NOT OTHERWISE
SPECIFICALLY GRANTED TO LESSEE IN ANY LEASE DOCUMENT, LESSEE HEREBY WAIVES ANY
AND ALL RIGHTS OR REMEDIES CONFERRED UPON A LESSEE UNDER THE CODE OR ANY OTHER
APPLICABLE LAW OR STATUTE, WITH RESPECT TO A DEFAULT BY LESSOR UNDER THIS
AGREEMENT OR ANY LEASE. Each FMV Lease is intended by the parties as a “finance
lease” under the Code.
     5.9 Severability. Should any provision of any Lease Document be or become
invalid, illegal, or unenforceable under applicable law, the other provisions of
such Lease Document shall not be affected and shall remain in full force and
effect.
     5.10 Attorneys’ Fees; Default Interest; Maximum Rates.Lessee shall
reimburse Lessor for all charges, costs, expenses and attorney’s fees incurred
by Lessor (a) in defending or protecting its interests in the Equipment, (b) in
the enforcement of this Agreement or any Lease, and (c) in any lawsuit or other
legal proceeding to which this Agreement or any Lease gives rise. Any nonpayment
of Rent or other amount payable under any Lease shall result in Lessee’s
obligation to promptly pay Lessor on such overdue payment, for the period of
time
CISCO CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



Page 7 of 7
during which it is overdue (including during any grace period), interest at a
rate (“Default Rate”) equal to fourteen percent (14%) per annum. To the extent
that any payment of interest (including any amount deemed imputed interest for
purposes of applicable law) under any Lease Document would otherwise exceed
provisions of any law limiting the highest rate of interest that may be lawfully
contracted for, charged or received by Lessor, such payment amount shall be
deemed reduced to such amount as is equal to or consistent with the highest rate
permitted by applicable law.
     5.11 Governing Law and Jurisdiction. THIS AGREEMENT AND THE OTHER LEASE
DOCUMENTS SHALL BE GOVERNED IN ALL RESPECTS BY THE LAWS OF THE STATE OF
CALIFORNIA. LESSOR AND LESSEE WAIVE ALL RIGHTS TO TRIAL BY JURY IN ANY
LITIGATION ARISING FROM ANY LEASE DOCUMENT. LESSEE CONSENTS TO THE NON-EXCLUSIVE
JURISDICTION OF THE STATE COURTS OF CALIFORNIA, AND THE FEDERAL COURTS SITTING
IN THE STATE OF CALIFORNIA, FOR THE RESOLUTION OF ANY DISPUTES UNDER ANY LEASE
DOCUMENT.
     5.12 Survival. All obligations of Lessee to make payments to Lessor under
any Lease or to indemnify Lessor, including pursuant to Section 3.4 or 3.7
above, with respect to a Lease, and all rights of Lessor hereunder with respect
to a Lease, shall survive the termination of such Lease and the return of the
Equipment.
     5.13 Security. To secure the payment and performance by Lessee of all
obligations under each Lease, Lessee hereby grants Lessor a security interest in
Lessee’s right, title and interest, now existing and hereafter arising, in and
to, (a) all Equipment subject to such Lease, (b) all insurance, warranty, rental
and other claims and rights to payment and chattel paper arising out of such
Equipment, and (c) all books, records and proceeds relating to the foregoing.
     5.14 Counterparts; Chattel Paper. Each Lease Document may be executed in
counterparts, and when so executed each counterpart shall be deemed to be an
original, and such counterparts together shall constitute one and the same
instrument. The original of each Schedule shall constitute chattel paper for
purposes of the Code. If there exist multiple originals of a Schedule, the one
marked “Lessor’s Copy” or words of similar import, shall be the only chattel
paper.
     5.15 Appendix. Any lease Appendix executed by Lessor and Lessee making
reference to this Agreement is a part of and incorporated into this Agreement by
this reference.
LESSEE, BY THE SIGNATURE BELOW OF ITS AUTHORIZED REPRESENTATIVE, ACKNOWLEDGES
THAT IT HAS READ THIS AGREEMENT, UNDERSTANDS IT, AND AGREES TO BE BOUND BY ITS
TERMS AND CONDITIONS. EACH PERSON SIGNING BELOW ON BEHALF OF LESSEE REPRESENTS
THAT HE OR SHE IS AUTHORIZED TO EXECUTE AND DELIVER THIS AGREEMENT ON BEHALF OF
LESSEE.

                              LESSOR:       LESSEE:
 
                            CISCO SYSTEMS CAPITAL CORPORATION   STARVOX
COMMUNICATIONS, INC.
 
                           
By:
  /s/ Kelly Herrera       By:   /s/ Ken Wong            
 
                           
 
  (Authorized Signature)           (Authorized Signature)            
 
                           
 
  Kelly Herrera                        
 
  Operations Manager                        
 
  Cisco System Capital           KEN WONG CFO                        
 
  (Name/Title)           (Name/Title)            
 
                           
 
          By:                
 
                           
 
              (Authorized Signature)            
 
                                           
 
              (Name/Title)            

CISCO CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



SCHEDULE NO. 001-000
Master Agreement to Lease Equipment No. 5763
THIS SCHEDULE NO. 001-000(this “Schedule”) dated as of July 21, 2006 by and
between CISCO SYSTEMS CAPITAL CORPORATION (“Lessor”), having its principal place
of business at 170 West Tasman Drive, Mailstop SJC13/3, San Jose, California
95134, and StarVox Communications, Inc. (“Lessee”), having its principal place
of business at 2728 Orchard Parkway, San Jose, CA 9134 supplements that certain
Master Agreement to Lease Equipment No. 5763 (the “Agreement”, and together with
this Schedule, the “Lease”) between Lessor and Lessee, incorporated herein by
this reference. Capitalized terms not otherwise defined herein have the meanings
specified in the Agreement.
1. EQUIPMENT DESCRIPTION. Quantity, manufacturer, and model of the Equipment
subject to this Schedule are as specified in Annex A hereto. Lessee acknowledges
that complete and definitive descriptive and location information regarding the
Equipment may not be available at the time of preparation of this Schedule and
any Certificate of Acceptance and hereby irrevocably authorizes Lessor, without
any further action or agreement by Lessee, to modify or replace any annex to
this Schedule or any Certificate of Acceptance in order to supplement, correct
or replace such information, as Lessor may deem appropriate, to the extent
necessary to accurately document the Equipment information subject to the
Schedule, and agrees to be bound thereby as though attached hereto or thereto in
such form at the time of Lessee’s execution of this Schedule or such Certificate
of Acceptance.
2. EQUIPMENT LOCATION. The Equipment shall at all times be installed or located
at the location specified in Annex A or in the applicable Certificate of
Acceptance, or such other location as is permitted under the Agreement.
3. EQUIPMENT COST. The “Equipment Cost” for any item of Equipment is the sum of
(a) the equipment purchase price specified in the invoice now or hereafter
issued by the Vendor in relation to the Equipment, plus (b) all insurance,
installation, cabling, maintenance, software and related expenses to the extent
paid or financed by Lessor in its discretion (collectively, “Soft Costs”) and as
may be reflected in Annex A hereto. The aggregate Equipment Cost for all
Equipment under this Schedule is $2,326,484.10.
4. RENTAL PAYMENT AMOUNT. The Quarterly rental payment in respect of the
Equipment (“Rent”) is set forth below:

         
Payments
  Payment Amount
1–12
  $ 217,990.44  

5. LEASE TERM. The “Lease Term” of this Lease shall begin on the Commencement
Date and shall consist of an “Original Term” equal to 36 months, and the
Original Term shall automatically be extended on a month-to-month basis (each,
an “Extended Term”) unless either party notifies the other not later than ninety
(90) days prior to the end of the Original Term or, for any Extended Term,
thirty (30) days prior to the end of such Extended Term, of its election not to
extend such lease term or extended term; provided, however that if this Schedule
provides for a $1.00 purchase option, then this Schedule shall automatically end
on the last day of the Original Term. The “Commencement Date” of this Lease and
the “Acceptance Date” of the Equipment shall be the earlier to occur of the
execution date specified in the certificate of acceptance, if any, delivered by
Lessee (“Certificate of Acceptance”) relating to the Equipment, or if the
Equipment is delivered in multiple shipments, relating to the last item of
Equipment delivered to Lessee. Notwithstanding any provision to the contrary
contained in any Lease Document, Lessee shall be deemed to have irrevocably
accepted, for purposes of the Lease, the Equipment on the Commencement Date.
Lessee agrees to complete, sign and return to Lessor any Certificate of
Acceptance sent to Lessee, within five days of Lessee’s receipt and acceptance,
or deemed acceptance, of the relevant Equipment, and, if Lessee fails to do so,
Lessee shall (i) be deemed to have accepted and ratified such Certificate of
Acceptance and (ii) be deemed to have authorized Lessor as attorney-in-fact,
coupled with an interest, to complete and sign the Certificate of Acceptance on
behalf and in the name of Lessee.
6. RENT PAYMENTS. Rent for the Original Term shall be payable in 12 consecutive
Quarterly payments in advance, on the first day of each such period, commencing
with the first day of the calendar month immediately following the Commencement
Date (unless the Commencement Date is the first day of the month and rent is
payable in advance, in which
CISCO CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



case the first Rent payment shall be due on such date). Lessor agrees that no
Rent shall be payable for any period prior to the Commencement Date or for the
period from the Commencement Date (provided such date is not the first day of
the month) until, but not including, the first day of the calendar month
immediately following the Commencement Date. Unless otherwise agreed in writing
by the Lessor at such time, the Rent for any Extended Term shall be payable
monthly, in advance, and shall be an amount equivalent to that of the original
Rent, adjusted, as applicable, for Soft Costs.
7. END OF TERM PURCHASE OPTION PRICE. Lessee may or shall, as the case may be,
purchase the Equipment in accordance with the terms of Paragraph 8 for the
following amount (as checked and completed by Lessor):

             
 
  þ(a)   $ 1.00  
 
           
 
  o(b)   Fair Market Value (as defined in Paragraph 8).

8. END OF TERM PURCHASE OPTION.
     (a) If option (b) is selected at Paragraph 7, this Lease shall be deemed an
“FMV Lease” and Lessee shall have an end of term purchase option as follows. (If
no option is selected at Paragraph 7, option (b) shall be deemed to apply.)
Provided this Lease has not been terminated earlier and there exists no Event of
Default or event which with notice, lapse of time or both, would be an Event of
Default, not earlier than 90 days and not later than 30 days before the end of
the Original Term, Lessee may deliver to Lessor an irrevocable notice electing
to purchase all (but not less than all) of the Equipment at the end of the
Original Term for an amount equal to the amount specified in the provision
selected (or deemed selected) in Paragraph 7, which amount Lessee shall pay to
Lessor on the last day of the Original Term. If no such notice is delivered by
Lessee to Lessor within such period, Lessee shall be deemed to have waived any
right to purchase such Equipment.
     (b) If option (a) of Paragraph 7 is selected, Lessee shall pay Lessor the
amount specified in such option on the last day of the Original Term.
7 (c) Upon full payment to it of the amount specified in clause (a) or (b) of
this Paragraph 8, Lessor shall transfer its right, title and interest in and to
such Equipment to Lessee without recourse or warranty, except that Lessor shall
warrant that such Equipment is free and clear of any lien or encumbrance arising
by or through Lessor.
     (d) “Fair Market Value” shall mean the value which would be obtained in an
arm’s-length transaction between an informed and willing buyer-user (other than
a lessee currently in possession or a used equipment dealer) under no compulsion
to buy, and an informed and willing seller under no compulsion to sell and, in
such determination, costs of removal from the location of current use shall not
be a deduction from such value. Fair Market Value shall be determined by the
mutual agreement of Lessor and Lessee in accordance with the preceding sentence
or, if Lessee and Lessor cannot agree within 20 days after Lessee’s notice of
election to purchase under clause (a) of this Paragraph 8, by a qualified
independent equipment appraiser mutually acceptable to Lessor and Lessee with
the cost to be split equally between Lessor and Lessee.
9. CASUALTY VALUE. The Casualty Value of the Equipment shall at any time be the
greater of (a) Fair Market Value at such time; or (b) as of the date of shipment
from the Vendor, 110% of Equipment Cost, such amount to decrease from month to
month thereafter by 1.69% of Equipment Cost.

CISCO CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Lessor and Lessee have caused this Schedule to be duly
executed by their authorized representatives as of the date first above written.
Each signatory of the Lessee represents that he or she is authorized to execute
and deliver this Schedule on behalf of Lessee.

                              Cisco System Capital Corporation, Lessor      
StarVox Communications, Inc., Lessee
 
                           
By:
  /s/ Kelly Herrera       By:   /s/ Ken Wong            
 
                           
 
                           
Print Name:
  Kelly Herrera       Print Name:   KEN WONG            
 
                           
 
                         
 
  Operations Manager                        
Title:
  Cisco Systems Capital       Title:   CFO            
 
                           

CISCO CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



(CISCO SYSTEMS LOGO) [f28512f2851205.gif]
CERTIFICATE OF ACCEPTANCE
THIS CERTIFICATE OF ACCEPTANCE (this “Acceptance Certificate”) UNDER SCHEDULE
NO. 001-000, DATED AS OF JULY 21, 2006 TO MASTER AGREEMENT TO LEASE EQUIPMENT
NO. 5763, DATED AS OF JULY 17, 2006, IS BETWEEN Cisco Systems Capital
Corporation, Lessor, and StarVox Communications, Inc., Lessee.
     This Acceptance Certificate is issued pursuant to the Master Agreement to
Lease Equipment (“Master Agreement”) and Schedule (“Schedule” and, together with
the Master Agreement, the “Lease”) designated above. Unless otherwise set forth
herein, the terms used in this Acceptance Certificate shall have the same
meanings defined in such Lease. Annex A, attached hereto, has been delivered to
and accepted by Lessee as of the date of signature below for purposes of the
Lease. Except as expressly set forth otherwise in the Lease, the Commencement
Date shall be the execution date of this Acceptance Certificate.
     Lessee confirms and agrees that (i) no Event of Default under any Lease
entered info pursuant to the Master Agreement has occurred and is continuing,
and (ii) the representations and warranties in the Lease, if any, are correct
and complete as though made on and as of the date hereof and shall continue to
be correct and complete throughout the Lease Term of each item of Equipment
accepted hereby.
     The person signing this Acceptance Certificate on behalf of Lessee hereby
certifies that such person has read and acknowledges all terms and conditions of
the Lease, and is duly authorized to execute this Acceptance Certificate on
behalf of Lessee. This Acceptance Certificate shall be executed by Lessee and
promptly returned to Lessor.

                  StarVox Communications, Inc., Lessee
 
           
 
  By:   /s/ Tom Rowley    
 
           
 
           
 
  Title:   CRO    
 
           
 
           
 
  Acceptance Date:  12/7/06  
 
           

 